Campbell, J.,
delivered the opinion of the court.
The deed of trust executed by Washington conveyed the crop upon the land on which he was living, which is shown by the evidence to have been the land rented from Weatherly, and not that rented from Mrs. Newman. Therefore, the added words, “and rented by him from Mrs. Sallie G. Newman,” are to be rejected as an erroneous addition, in accordance with the well-settled rule of interpretation, Falsa demonstrate non nocet. The thing intended to be granted is sufficiently ascertained without the words quoted, and they should not frustrate the grant. Broom’s Leg. Max., marg. p. 606; Jackson v. Clark, 7 Johns. 217.
It is not admissible to interpret the deed as conveying the crop on the land rented from Mrs. Newman, because the grantor was not living on land rented from her, “ and the law will not intend error or falsehood.” It is inadmissible to reject a reference in a description which is true; but a false reference will be rejected, ut res magis valeat, quam pereat'. Parol testimony to supply an omission in the deed was properly rejected.
The first four instructions for the plaintiff below are erroneous, because they embody the proposition that the deed of trust conveyed only the cotton produced on the land rented from Mrs. Newman, while, according to our interpretation, only the cotton raised on the land of Weatherly was conveyed by it.
Judgment reversed and new trial awarded.